                            Case 2:20-cv-00138-CJC-AFM Document 55 Filed 12/04/20 Page 1 of 3 Page ID #:424


                                DAVIS WRIGHT TREMAINE LLP
                              1 Bonnie MacNaughton (SBN 107402)
                              2     bonniemacnaughton@dwt.com
                                John Goldmark (pro hac vice)
                              3     johngoldmark@dwt.com
                                920 Fifth Avenue, Ste 3300
                              4 Seattle, WA 98104
                              5 Telephone: (206) 622-3150
                                Fax: (206) 757-7700
                              6
                                Nicole Phillis (SBN 291266)
                              7    nicolephillis@dwt.com
                                865 S. Figueroa St., Suite 2400
                              8 Los Angeles, California 90017-2566
                              9 Telephone (213) 633-6800
                                Fax” (213) 633-6899
                             10
                                Attorneys for Defendant
DAVIS WRIGHT TREMAINE LLP




                             11 LAW SCHOOL ADMISSION COUNCIL, INC.
                             12
                             13                               THE UNITED STATES DISTRICT COURT
                             14                                 CENTRAL DISTRICT OF CALIFORNIA
                             15
                             16
                                ARASH YAGHOUBZADEH, plaintiff in Case No. 2:20-cv-00138-CJC-AFM
                             17 proper,
                                                                 JOINT STIPULATION AND
                             18                Plaintiff,        REQUEST FOR DISMISSAL WITH
                             19                                  PREJUDICE PURSUANT TO FED.
                                      vs.                        R. CIV. P. 41(a)(1)(A)(ii)
                             20
                                LAW SCHOOL ADMISSION
                             21 COUNCIL, INC.,                   Assigned to the Hon. Cormac J. Carney
                             22                                      Defendant.   Action Filed: January 6, 2020
                             23
                             24
                             25
                             26
                             27
                             28
                                  JOINT STIPULATION AND
                                  REQUEST FOR DISMISSAL WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
                                  Case No. 2:20-cv-00138-CJC-AFM
                                  4830-8767-5603v.1 0116311-000002
                            Case 2:20-cv-00138-CJC-AFM Document 55 Filed 12/04/20 Page 2 of 3 Page ID #:425



                               1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                               2            COME NOW Plaintiff Arash Yaghoubzadeh (“Yaghoubzadeh”) and
                               3 Defendant the Law School Admission Council, Inc. (“LSAC”) through their
                               4 respective counsel, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                               5 hereby jointly stipulate and move this Court to dismiss this matter, and all claims
                               6 asserted therein, with prejudice, and without an award of fees or costs to any party.
                               7
                               8 Respectfully submitted,
                               9
                             10 DATED: December 4, 2020
                                                                                  By:/s/ Arash Yagoubzadeh
DAVIS WRIGHT TREMAINE LLP




                             11                                                        Arash Yaghoubzadeh
                             12
                                                                                  Plaintiff ARASH YAGHOUBZADEH
                             13
                             14
                                   DATED: December 4, 2020
                             15
                                                                                  DAVIS WRIGHT TREMAINE LLP
                             16                                                   BONNIE MACNAUGHTON
                             17                                                   JOHN GOLDMARK
                                                                                  NICOLE S. PHILLIS
                             18
                                                                                  By:/s/ Bonnie MacNaughton
                             19                                                        Bonnie MacNaughton
                             20                                                   Attorneys for Defendant
                             21                                                   LAW SCHOOL ADMISSION
                                                                                  COUNCIL, INC.
                             22
                             23
                             24
                             25
                             26
                             27
                             28                                             1
                                   JOINT STIPULATION AND
                                   REQUEST FOR DISMISSAL WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
                                   Case No. 2:20-cv-00138-CJC-AFM
                                   4830-8767-5603v.1 0116311-000002
                            Case 2:20-cv-00138-CJC-AFM Document 55 Filed 12/04/20 Page 3 of 3 Page ID #:426



                              1                                      FILER ATTESTATION
                                           Pursuant to Central District Local Rule 5-4.3.4, I hereby attest that
                              2
                                  concurrence in the filing of this document has been obtained from all signatories.
                              3
                                           I declare under penalty of perjury under the laws of the State of California
                              4
                                  and the United States of America that the foregoing is true and correct. Executed
                              5
                                  on this 4th day of December, 2020, at Los Angeles, California.
                              6
                              7
                              8   DATED: December 4, 2020
                              9                                                  DAVIS WRIGHT TREMAINE LLP
                                                                                 BONNIE MACNAUGHTON
                             10                                                  JOHN GOLDMARK
DAVIS WRIGHT TREMAINE LLP




                             11                                                  NICOLE S. PHILLIS
                             12                                                  By:/s/ Bonnie MacNaughton
                                                                                      Bonnie MacNaughton
                             13
                             14                                                  Attorneys for Defendant
                                                                                 LAW SCHOOL ADMISSION
                             15                                                  COUNCIL, INC.
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28                                            2
                                  JOINT STIPULATION AND
                                  REQUEST FOR DISMISSAL WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
                                  Case No. 2:20-cv-00138-CJC-AFM
                                  4830-8767-5603v.1 0116311-000002
